DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim 14 has been cancelled.

The substitute sequence listing submitted 4/25/2022 is acknowledged.
The replacement drawing for Figure 1 was received on 4/25/2022.  The drawing corrections are acceptable.  Applicant is advised that if this application ever issues as a patent, the printer may have concerns with this figure.  The text is faint and blurry in the figure.

Election/Restrictions
Upon further consideration, the lack of unity requirement set forth in the communication mailed 1/25/2022 is withdrawn.  Claims 1-13 and 15-17 have been examined on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 and 15-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 is directed to a polypeptide comprising an immunoglobulin variable domain (IVD) binding to human Programmed Death Ligand-1 (PD-L1), wherein the amino acid sequence of the polypeptide is comprising a CDR1 region, a CDR2 region, and a CDR3 region, wherein the CDR1, CDR2 and CDR3 regions are selected from those CDR1, CDR2 and CDR3 regions as present in any of SEQ ID Nos:1, 5, 8 or 11.
Claim 2 depends upon claim 1 and specifies that the CDR regions are determined by the Kabat method, the Chothia method, the Martin method, or the IMTG method.
Claim 3 depends upon claim 1 and recites wherein the CDR regions are determined by the IMTG method and wherein CDR1 region is chosen from SEQ ID Nos: 2 and 6, the CDR2 region is chosen from SEQ ID Nos: 3, 7, 9, or 22, and the CDR3 region is chosen from SEQ ID Nos:4, 10, or 12.
The specification discloses the CDRs of SEQ ID NOS: 1, 5, 8, and 11 according to the IMTG method.  The amino acid sequences for the CDRs according to the Kabat, Chothia, or Martin methods are not provided.
Claim 1 as written encompasses mixing CDR1, CDR2, and CDR3 regions from any of SEQ ID NOS: 1, 5, 8, and 11 where each CDR sequence can be determined by any method.  Claims 2-4 also encompasses this mixing of CDR regions determined by different methods.
That is, claims 1-2 encompass polypeptides comprising the CDR1 of SEQ ID NO: 8 as determined by the Kabat method, the CDR2 of SEQ ID NO: 5 determined according to the Chothia method, and the CDR3 of SEQ ID NO: 11 determined by the Martin method.
That is, claim 3 encompasses a polypeptide comprising the CDR1 of SEQ ID NO: 2 (from SEQ ID NO: 1), the CDR2 of SEQ ID NO: 7 (from SEQ ID NO: 5), and the CDR3 of SEQ ID NO: 12 (from SEQ ID NO: 11). 
That is, claim 4 encompasses a polypeptide comprising the CDR1 of SEQ ID NO: 5 as determined by the Kabat method, the CDR2 of SEQ ID NO: 5 determined according to the Chothia method, and the CDR3 of SEQ ID NO: 5 determined by the Martin method.
The claimed polypeptides are presumed to include the appropriate framework regions and not just the CDR sequences recited in view of the recitation “comprising an immunoglobulin variable domain (IVD) binding to human Programmed Death Ligand-1 (PD-L1)” in claim 1.  	Each of the methods of determining CDRs determines three CDRs defining the antigen binding site.  The CDRs determined by each method are not necessarily identical, overlapping, or substantially the same.  The information provided is not intended to be combined in the way set forth in the claims to define the antigen binding site for the target PD-L1 protein.  Those of ordinary skill in the art would not have combined them in this way.  For example, CDR1, CDR2, and CDR3 of SEQ ID NO: 1 according to Kabat would correspond to amino acids 31-35, 50-65, and 99-109, respectively, of SEQ ID NO: 1, respectively.  CDR1, CDR2, and CDR3 of SEQ ID NO: 1 according to Chothia would be amino acid 25-31, 52-56, and 100-108, respectively, of SEQ ID NO: 1.  The specification does not disclose or demonstrate that polypeptides having the mixtures of CDR1, CDR2, and CDR3 regions as described above would bind the human Programmed Death Ligand-1.  
The genus of polypeptides is not adequately described and by extension the nucleic acids encoding them are not adequately described or the methods of producing the polypeptides.  The claims lack adequate written description.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 9, 12, and 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 is confusing in reciting “linked to a specific site comprised in the polypeptide.”  This would be an implicit limitation of claims 6 and 8 (upon which claim 9 depend).  The functional moiety/detectable moiety would be linked somewhere on the polypeptide.  If applicant intended to identify the particular site for linkage, this claim language does not do that.
Claim 12 recites: “A host cell expressing a polypeptide according to claim 1, or comprising an isolated nucleic acid encoding the polypetide, or comprising a vector comprising an isolated nucleic acid encoding the polypeptide.”  The part of the claim directed to a host cell expressing a polypeptide according to claim 1 is incomplete for omitting essential elements, namely the nucleic acid encoding the polypeptide according to claim 1. The parts of the claim “comprising an isolated nucleic acid encoding the polypetide” (it is noted that polypeptide in line 2 is misspelled, “polpetide”)  and “comprising a vector comprising an isolated nucleic acid encoding the polypeptide” appear to intend the polypeptide of claim 1; however, the claim language of claim 12 is not considered to make this clear.  This claim could be restructured to recite: “A host cell comprising the isolated nucleic acid according to claim 10 or the vector according to claim 12.”
Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the isolated nucleic acid encoding the polypeptide according to claim 1 and a step of culturing a host cell containing the nucleic acid.  The recitation “expressing the polypeptide in a host cell” is insufficient.  The claim could be restructured to recite: “A method for producing a polypeptide, the method comprising:  culturing a host cell comprising the isolated nucleic acid of claim 10 so that the encoded polypeptide is expressed; and purifying the expressed polypeptide.”

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 5 recites, in part, that the “CDR regions are humanized.”  This implies that variability in the CDR regions of SEQ ID NOS: 1, 5, 8, and 11 is intended.  Claim 5 is not properly dependent as it fails to include all the limitations of the claim upon which it depends.  Claim 1 does not permit this variability.  It is noted that the specification does not disclose the amino acids in any CDR region or part of SEQ ID NOS: 1, 5, 8, and 11 that may be mutated for the recited humanization or how they can be mutated. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claims 13 and 15 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 13 and 15 do not further limit the subject matter of claim 1.  Claims 13 and 15 require nothing more than the polypeptide according to claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

The prior art of record does not disclose or suggest the polypeptides of SEQ ID NOS: 1, 5, 8, or 11.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE P ALLEN whose telephone number is (571)272-0712. The examiner can normally be reached 7:00-3:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Marianne P Allen/Primary Examiner, Art Unit 1647                                                                                                                                                                                                        
mpa